LATTIMORE, Judge.
Conviction for burglary; punishment, two years in the penitentiary.
This is the second appeal. The opinion upon the former appeal will be found in 50 S. W. (2d) 321. The matters complained of which led to a reversal upon the former appeal appear wanting in the instant case. The facts are substantially the same, and reference therefor is made to the reported case referred to.
Appellant admitted his entry into the house, and that he took therefrom certain property which was identified and claimed upon the trial as that of the alleged owner. The defense rested upon two propositions: First, that the house was already open at the time he entered; and, second, that appellant’s intent in taking the property was not that of appropriation, but of a temporary use with intent to return it. These two defensive issues were presented in the charge to which no exceptions were taken.
Bills of exception 1, 2, 3, 4 and 6 set out testimony, followed by a lengthy statement of the objections made, but in none of them does there appear any certificate or showing that the grounds of objection as stated, were true; or any facts from which might arise such deduction. Manifestly under all our authorities such bills are insufficient to present error. Levine v. State, 109 Texas Crim. Rep., 331; Taylor v. State, 108 Texas Crim. Rep., 678; Busby v. State, 106 Texas Crim. Rep., 293. Texas Jur., vol. 4, sec. 215, cited numerous authorities.
Bill of exception No. 5 complains of the cross-examination of a defense witness who had testified to appellant’s good reputation. The cross-examination was as to witness’ knowledge of particular acts of misconduct on the part of appellant in reference to his being arrested in connection with an intoxicating liquor charge and in connection with the burning of a barn.. A witness to good reputation may be cross-examined as to-specific instances of misconduct, as affecting the knowledge of such witness and the consequent reliability of his testimony.
We cannot close this opinion without calling attention to-*75the form of the statement of facts in this case. It has been exceedingly difficult for us to sift out pertinent facts in view of the insertion of numerous and lengthy statements, arguments and objections of counsel for the defendant, of many statements made and questions asked by the court, and of many statements made by the district attorney, none of which have any proper place in a narrative statement of facts. Nothing should appear in such statement of facts except the testimony of the witnesses. We have been compelled to devote much unnecessary time to the statement of facts in this case because of the manner and form in which same is prepared. There appear many questions, answers, and arguments, and we were seriously tempted to decline to consider it because of this violation of the statute.
Finding no error in the record, the judgment will be affirmed.

Affirmed.